DETAILED ACTION 

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.  
Election/Restrictions

3.        Upon further considerations, the previously withdrawn claims 7 and 12-15 have been RE-JOINED with the claims previously examined on the merits. Thus, the previous restriction requirement is hereby WITHDRAWN as to any apparatus claims that require all the limitations of an allowable claims. Applicant(s) are further reminded that claims drawn to the subject matter of the previously withdrawn claims of the present application presented in a continuation or divisional application may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170, USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Priority

4.	   Applicant’s claim for the benefit of a prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir.1994).
The disclosure(s) of the prior-filed application(s),namely, US patent provisional  application 61081435 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.   Specifically, the provisional application 61081435, supports a three-dimensional plate delimited not only by the top and bottom faces, but also by an annular side wall [‘outer perimeter wall’], but does not support a two- dimensional plate not having such wall, as now recited in the amended claim 1, where the recitation of the outer perimeter wall was deleted.  
Accordingly, claims 1 and 7 are not entitled to the benefit of the above described prior application. Therefore, the effective filing date for the inventions recited in the instant claims, 1 and 7 is July 15, 2009.  
Claim Objections
5.	Claims 12-15 have been objected to since they depend on the canceled claim 8.
Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claims1 and 7, it is unclear from the claim language how the ‘first direction [disclosed as the thickness of the plate] can be defined in a plate lacking a perimeter wall [that would determine the thickness of the plate].  


Double Patenting

8.	The previous ODP rejection has been vacated in  view of the TD filed and approved on 04/19/2022. 
Response to Arguments

9.	All of the Applicant's arguments been fully considered but they are moot in view of new grounds of rejection. 
Conclusion

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798